DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "varying said operational parameter by providing a human operator with a characteristic value comprising a value detected for the at least one characteristic, and providing at least one cue to the operator to vary said operational parameter" in lines 1-4.  It is unclear, based on the claim language, whether Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haugen et al. (2015/0177403).
As concerns claims 1 and 14, Haugen shows a method and an apparatus for reducing flow induced vibration in at least one subsea structure (202), comprising the steps of: via at least one subsea acoustic sensor (206, 402), detecting at least one characteristic associated with acoustic energy in sea water proximate to the sensor (Fig. 2 & 4; paragraph 0043 & 0045); and responsive to the detected characteristic, varying at least one operational parameter (flow rate) of a fluid flowing along a fluid flow pathway associated with a pipe member by automatically comparing (408, 418) a characteristic value comprising a value (406, 414) for the detected at least one 
As concerns claim 2, Haugen shows wherein the step of varying at least one operational parameter comprises varying a flow rate of said fluid (paragraph 0044, 0046 & 0049).
As concerns claims 3 and 15, Haugen shows varying flow rate by selectively opening and/or closing a choke valve member in the fluid flow pathway (paragraph 0049).
As concerns claims 4 and 16, Haugen shows wherein the step of varying at least one operational parameter comprises varying a composition of the fluid (paragraph 0044, 0046 & 0049).
As concerns claim 6, Haugen shows automatically varying the operational parameter to maintain a vibration value associated with vibration of the subsea structure below a predetermined threshold value (paragraph 0044, 0046 & 0049).
As concerns claim 8, Haugen shows automatically varying the operational parameter via a closed loop control system (Fig. 2-4).
As concerns claim 10, Haugen shows varying said operational parameter by providing a human operator with a characteristic value comprising a value detected for the at least one characteristic, and providing at least one cue to the operator to vary said operational parameter (paragraph 0044, 0046 & 0049).
As concerns claim 11, Haugen shows wherein the step of detecting at least one characteristic comprises determining a frequency and/or amplitude and/or incoming direction of the acoustic energy (paragraph 0043 & 0045).
As concerns claim 12, Haugen shows wherein said step of detecting at least one characteristic comprises, via a subsea acoustic sensor, detecting acoustic energy in sea water proximate to the sensor (Fig. 2).
As concerns claim 13, Haugen shows wherein said step of detecting acoustic energy comprises detecting acoustic energy in sea water distal to a subsea structure (Fig. 2).
As concerns claim 17, Haugen shows wherein the processor element receives data from a data store comprising resonance data for the subsea structure and/or the pipe member and/or fatigue curve data for the subsea structure and/or the pipe member (Fig. 4; paragraph 0044, 0046 & 0049).
As concerns claim 18, Haugen shows a method for determining at least one resonance frequency associated with at least one subsea structure (202), comprising the steps of: automatically varying (initiating a response action) at least one operational parameter (flow rate) of fluid flowing along a fluid flow pathway associated with a subsea pipe member (Fig. 4; paragraph 0044, 0046 & 0049); via at least one acoustic sensor (206, 402), as the operational parameter is automatically varied, detecting at least one characteristic associated with acoustic energy in sea water proximate to the sensor (Fig. 2 & 4; paragraph 0043 & 0045); and responsive to the detected characteristic, detecting at least one resonance frequency associated with at least one subsea structure (paragraph 0043 & 0045).
As concerns claim 19, Haugen shows determining all at risk resonance frequencies associated with the subsea structure by varying the operational parameter through a full range of possible operational parameter values (paragraph 0043-0046 & 0049).
As concerns claim 20, Haugen shows storing data identifying each at risk resonance frequency in a data store (314) associated with the subsea structure.
As concerns claim 21, Haugen shows wherein the at least one subsea acoustic sensor is a plurality of hydrophones, each of the plurality of hydrophones connected to a respective connector of the flow line (paragraph 0025).
Allowable Subject Matter
Claims 7, 9 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679